NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              RENATA P. MAGLIETTI,
                   Petitioner,

                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2010-3144
              __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. PH0752100073-I-1.
              ___________________________

              Decided: January 13, 2010
             ___________________________

   RENATA P. MAGLIETTI, Canton, Connecticut, pro se.

     DAVID BROOKS, Attorney, Office of the General Coun-
sel, Merit Systems Protection Board, of Washington, DC,
for respondent. With him on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
               __________________________
MAGLIETTI   v. MSPB                                     2


     Before BRYSON, LINN, and DYK, Circuit Judges.
PER CURIAM.

                        DECISION

    Renata P. Maglietti petitions for review of a decision
of the Merit Systems Protection Board dismissing her
appeal for lack of jurisdiction. We affirm.

                      BACKGROUND

    Ms. Maglietti was employed as a Medical Technologist
with the Department of Veterans Affairs (“DVA”) until
she retired in October of 2009. In June 2004, the DVA
reassigned Ms. Maglietti from its Newington, Connecti-
cut, campus to its West Haven campus. That reassign-
ment followed an altercation between Ms. Maglietti and
one of her co-workers. Ms. Maglietti’s grade and pay
remained the same after the transfer, although she as-
serts that her job duties at the West Haven campus
represented a demotion from her position at Newington.
In addition, her commute to West Haven was approxi-
mately 80 miles longer than her commute to Newington.
In her brief before this court, Ms. Maglietti details the
stress that the lengthy commute placed on herself and her
family. She also states that in September of 2005 the
DVA again reassigned her to a position with less respon-
sibility and a reduced opportunity for advancement,
although her duty post, salary, and grade were not
changed.

    Ms. Maglietti filed a federal district court action
charging the DVA with sex discrimination in connection
with her 2004 reassignment to West Haven. A jury found
for Ms. Maglietti, and the district court entered judgment
of $275,000 in her favor in December of 2008. The DVA
3                                        MAGLIETTI   v. MSPB


subsequently moved for judgment as a matter of law
(“JMOL”). In June of 2009, Ms. Maglietti and the DVA
settled their dispute. In exchange for monetary compen-
sation from the DVA, Ms. Maglietti released the DVA
from liability and agreed to retire from the agency effec-
tive October 30, 2009. The DVA filed the settlement
agreement with the district court, which subsequently
issued an order denying the DVA’s JMOL motion as moot.

     Shortly thereafter, Ms. Maglietti filed an appeal with
the Merit Systems Protection Board. She claimed that
her retirement from the DVA was involuntary because it
was coerced and that she had been improperly reassigned.
The administrative judge who was assigned to her case
issued an order directing her to show why the Board had
jurisdiction over her appeal. After Ms. Maglietti re-
sponded, the administrative judge ruled that her response
failed to raise a nonfrivolous allegation that her retire-
ment was involuntary. The administrative judge there-
fore denied her request for a hearing on the issue of
jurisdiction. The administrative judge then held that
because Ms. Maglietti had failed to prove that her retire-
ment was involuntary, the Board did not have jurisdiction
over her constructive removal claim. And because the
September 2005 reassignment was not accompanied by a
reduction in pay or grade, the administrative judge held
that the Board did not have jurisdiction over her reas-
signment claim. The full Board denied Ms. Maglietti’s
petition for review, and the administrative judge’s initial
decision became final. Ms. Maglietti then appealed to this
court.

                       DISCUSSION

    The Board has jurisdiction to review an agency’s deci-
sion to reassign an employee only when the reassignment
MAGLIETTI   v. MSPB                                       4


is accompanied with a reduction in grade or a reduction in
pay. 5 U.S.C. § 7512; Walker v. Dep’t of the Navy, 106
F.3d 1582, 1584 (Fed. Cir. 1997). A “reassignment from a
position of greater to lesser responsibility within the same
grade is not a ‘reduction in grade.’” McEnery v. Merit Sys.
Prot. Bd., 963 F.2d 1512, 1514 (Fed. Cir. 1992). In McEn-
ery, we considered a petitioner’s claim that his reassign-
ment to a position of lesser responsibility but equal pay
invokes Board jurisdiction because it might foreclose
future opportunities for pay increases and promotions.
We held that the Board properly dismissed that claim, as
its jurisdiction is limited to reassignments coupled to a
reduction in pay that is “ascertainable at the time of the
personnel action, not at some future date.” Id. at 1514.

    Ms. Maglietti suggests that the DVA submitted evi-
dence to the Board about the wrong reassignment. She
does not specifically allege that the Board itself analyzed
the wrong reassignment and she has not identified any
reassignment accompanied by either a reduction in pay or
a change in grade. 1 The Board considered the reassign-
ment that took effect on September of 2005, when the
DVA changed Ms. Maglietti’s job duties but maintained
her salary and job title as a GS-9, step 10, Medical Tech-
nologist. Ms. Maglietti alleges that she lost promotional
and other career advancement opportunities because of
that reassignment. Speculation regarding the loss of
future income does not invoke Board jurisdiction; accord-
ingly, we affirm the Board’s decision to dismiss the por-
tion of her appeal directed to the September 2005
reassignment.

   1   Ms. Maglietti appealed the June 2004 reassign-
ment to the MSPB. The Board dismissed that appeal for
lack of jurisdiction because the reassignment was not
accompanied by a loss of pay nor a reduction in grade.
That decision became final and cannot be relitigated here.
5                                         MAGLIETTI   v. MSPB


    We also affirm the Board’s decision to dismiss her in-
voluntary retirement claim. Congress gave the Board
limited jurisdiction. Its jurisdiction to hear appeals from
adverse personnel actions is limited to actions that
amount to a removal, a suspension for more than 14 days,
a reduction in grade or pay, or a furlough of 30 days or
less. 5 U.S.C. §§ 7512, 7701(a). An employee’s decision to
resign or retire is presumptively voluntary and therefore
is generally not a personnel action within the Board’s
jurisdiction. Staats v. U.S. Postal Serv., 99 F.3d 1120,
1123-24 (Fed. Cir. 1996). If, however, the agency induces
an employee to retire through coercion or misinformation,
the employee’s retirement is considered involuntary and
amounts to a constructive removal action, which the
Board has jurisdiction to review. Id.

    Adjudication of an involuntary retirement claim gen-
erally follows a two-step process. First, in order to be
entitled to a hearing on jurisdiction, the petitioner must
make “a non-frivolous allegation that, if proved, would
establish Board jurisdiction.” Id. at 1125; see generally
Garcia v. Dep’t of Homeland Sec., 437 F.3d 1322, 1330
(Fed. Cir. 2006) (en banc). In order to prove constructive
removal, the petitioner has the burden to prove by pre-
ponderant evidence that (1) the agency imposed the terms
of the employee’s retirement, (2) the employee had no
realistic alternative but to retire, and (3) the employee’s
retirement was the result of the agency’s improper action.
Garcia, 437 F.3d at 1329.

    The administrative judge in this case ordered Ms.
Maglietti to proffer evidence to show that the Board had
jurisdiction over her involuntary retirement claim. In
response, Ms. Maglietti pointed to the stress caused by
her lengthy commute, she explained that she felt her
choice was to “[r]etire or lose it all,” and she stated that
MAGLIETTI   v. MSPB                                       6


the DVA “did all they could do to get me to leave.” In
Staats, we held that the doctrine of coercive involuntari-
ness “does not apply to a case in which an employee
decides to resign or retire because he does not want to
accept a new assignment, a transfer, or other measures
that the agency is authorized to adopt, even if those
measures make continuation in the job so unpleasant for
the employee that he feels that he has no realistic option
but to leave.” 99 F.3d at 1124. Under that standard, Ms.
Maglietti’s complaints about her treatment by the DVA do
not allege the kind of coercive conduct that is necessary to
constitute constructive removal.

    Furthermore, we agree with the administrative
judge’s conclusion that Ms. Maglietti’s decision to settle
her sex discrimination lawsuit with the DVA was not the
product of coercion. In the settlement agreement, she
acknowledged that she was “freely signing this Settle-
ment Agreement without reservation, duress, or coercion
on the part of [the DVA] or any other party.” When she
entered into the settlement agreement, she had a jury
verdict in her favor, but that verdict would have been
overturned if the court had granted the agency’s JMOL
motion. Ms. Maglietti had a choice: She could keep her
job but risk that the district court would grant the DVA’s
JMOL motion. Or, at her option, she could accept pay-
ment in satisfaction of her claim and retire from her
position with the DVA. She chose the latter. The fact
that an employee is faced with a choice between two
options, both of which she regards as unpleasant, does not
make the ultimate decision inherently involuntary.
Staats, 99 F.3d at 1125; Covington v. Dep’t of Health and
Human Servs., 750 F.2d 937, 942 (Fed. Cir. 1984). Ac-
cordingly, we see no error in the Board’s determination
that Ms. Maglietti failed to prove constructive removal,
7                                       MAGLIETTI   v. MSPB


and we affirm the Board’s order dismissing her appeal for
lack of jurisdiction.

    No costs.

                      AFFIRMED